41 N.Y.2d 872 (1977)
In the Matter of the Arbitration between Allcity Insurance Company, Respondent, and Dimitrious Sioukas, Appellant.
Court of Appeals of the State of New York.
Argued January 14, 1977.
Decided February 17, 1977.
Norman Leonard Cousins for appellant.
Philip Hoffer, Rose L. Hoffer, Peter T. Affatato and Adolph B. Salib for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and COOKE. Taking no part: Judge FUCHSBERG.
Order affirmed, with costs, on the memorandum at the Appellate Division (51 AD2d 525).